Citation Nr: 1745208	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-22 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1971 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas.

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

FINDINGS OF FACT

The Veteran's PTSD is due to a military sexual trauma that occurred while on active duty.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C.A. §§ 5103, 5103A.

II.  The Claim

The Veteran asserts that his PTSD is due to a military sexual trauma that he experienced while on active duty.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. 38 C.F.R. § 3.304 (f)(5) (2016); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As to a current diagnosis, the Veteran is currently diagnosed with PTSD.  See October 2014 Dr. S. B. letter. 

During the course of the appeal the Veteran has submitted lay statements and has provided testimony describing the military sexual trauma he experienced and the impact that this event had on his life.  In turn, the Board finds that the Veteran is considered competent to report on observable problems associated with this disability because these symptoms are observable by a lay person.  Accordingly, the Board finds the Veteran's lay statements in regards to the military sexual trauma to be competent and credible.  Thus, the Board finds these statements to be highly probative and places significant weight on them.  See Davidson, supra; Jandreau, supra; Kahana, supra.  

Turning to the medical evidence at hand, the Veteran attended a VA examination in September 2012.  At that examination the Veteran reported symptoms of anxiety, "nightmares every time I go to sleep unless I take my medication," hypervigilant behavior, and intrusive memories.  After the examination, the examiner stated that the Veteran's claimed sexual assault fails to be clearly evident based on behavioral markers.  The examiner added that the Veteran's service treatment records fail to indicate any increase in utilization of medical services or mental health services after alleged assault.  The examiner continued by stating that the Veteran's service records fail to indicate any negative performance ratings after the alleged incident.  Lastly, the examiner stated that the Veteran has experienced post military life stressors which could account for his PTSD like characteristics including incarceration and periods of homelessness.  The examiner went on to state that that upon careful review of past treatment notes dating back to his treatment at Little Rock, Arkansas VA and the Dallas VA fail to indicate any symptoms of anxiety prior to approximately 2009 and the Veteran's primary "diagnoses up to that point had been substance dependence related and depressive disorders."  The examiner then opined that the Veteran had symptoms of depression that appeared to be related to his current life stressors.  Then the examiner concluded by stating that the Veteran did not meet the full diagnostic criteria for PTSD.  See September 2012 VA examination.  

The Board finds the opinion provided by the VA examiner to be highly probative in regards to the nature and origin of the Veteran's PTSD.  The Board has reached this conclusion because this doctor reviewed the Veteran's medical history, conducted an examination and then provided a thorough and well-reasoned opinion.  Thus, the Board places significant weight on this report.  See Davidson, supra.  

On the other hand, the Veteran's medical history indicates that he has been in counseling for this disability for several years.  In fact, his primary doctor at VA has provided an opinion as to the nature and etiology of his disability.  Specifically, Dr. S. B. states that "A PTSD assessment was completed on September 16, 2010 and the results confirmed the diagnosis of PTSD due to an experience of military sexual trauma."  The doctor also added that "his clinical presentation is consistent with that of other Veterans who have been exposed to a military sexual trauma and have been diagnosed with PTSD."  The doctor continued by stating that the Veteran's symptoms included depressive states, intrusive thoughts, flashbacks, social avoidance, impaired interpersonal relationships, emotional detachment from others, irritability and anger, hypervigilance, ongoing sleep difficulty, and period suicidal ideation.  The doctor concluded by stating that "his current symptoms appear to be directly related to his experience of military sexual trauma due to the incident at the Naval Air Station in Kingsville, TX."  See October 2014 Dr. S. B. letter. 

The Board finds the opinion provided by Dr. S. B. to be highly probative in regards to the nature and origin of the Veteran's PTSD.  The Board has reached this conclusion because this doctor examined the Veteran's medical history, the doctor has a long treatment history with the Veteran, and the analysis provided by Dr. S. B. was thorough and well-reasoned.  As such, the Board additionally places significant weight on this report.  See Davidson, supra.  

In summary, the Board finds that the evidence, both positive and negative as to the issue of service connection for PTSD, is at least in equipoise.  Therefore, based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


